DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on April 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1).
Regarding claim 1, Sim discloses an image display element comprising:
a driving circuit supplying current to a micro light emitting element to emit light (FIG. 3: LEDs 110 are connected to a circuit through elements 118/120 that drives the elements to emit light, see paragraph 0039);
the micro light emitting elements arranged in an array on the driving circuit (FIG. 1: LEDs arranged in an array); and
a wavelength conversion unit disposed on the micro light emitting element (FIG. 1: 128, see paragraph 0027), converting excitation light emitted by the micro light emitting element into long wavelength light having a longer wavelength than the excitation light (see paragraph 0043, LEDs may emit a blue light and be converted into longer wavelengths), and emitting the light to a side opposite to the driving circuit (FIG. 3: light emitted upwards whereas LEDs are above the driving circuit), wherein
the micro light emitting element includes a semiconductor in which a first conductive layer, a light emission layer, and a second conductive layer having a conductivity type opposite to that of the first conductive layer are laminated in order from a light emitting surface side (FIG. 4: 110, see paragraph 0029),
a side surface of the semiconductor is inclined so as to open in a light emitting direction (FIG. 3: sides of 110 are inclined) and is covered with a reflection material (FIG. 3: 113-1, see paragraph 0038),
the wavelength conversion unit is surrounded on sides by a partition wall (FIG. 3: 113-2, see paragraph 0045), and
a side surface of the partition wall facing the wavelength conversion unit is a reflection surface inclined so as to open in the light emitting direction (FIG. 3: 113-2 is inclined and comprised of a reflective material, see paragraph 0047).
Sim discloses the LEDs are connected to electrodes 118/120 that allow for the LEDs to be driven, however the reference does not explicitly disclose a driving circuit substrate as claimed.
Xia discloses a driving circuit substrate including the driving circuit (FIG. 10: 90, see paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Xia to the teachings of Sim so as to provide a substrate to house transistors and other circuitry to drive the LEDs (see paragraph 0050).
Regarding claim 2, Sim discloses a bottom opening portion surrounded by the reflection surface is disposed inside the micro light emitting element from an upper end portion of the reflection material on the light emitting surface side (FIG. 3: 113-2 surrounds a bottom of an opening into which the wavelength conversion materials are disposed).
Regarding claim 3, Sim discloses a transparent insulating film is disposed between the side surface of the semiconductor and the reflection material (FIG. 3: 112-1, see paragraph 0036; while Sim does not explicitly disclose this layer as being transparent, Sim does disclose it can be made of SiO2, which is the same material as that which Applicant sets forth as the material of the transparent insulating film. As such, under the broadest reasonable interpretation in view of Applicant's specification, the SiO2 layer of Sim may be interpreted as a transparent insulating film).
Regarding claim 4, Sim discloses a bottom opening portion surrounded by the reflection surface covers the light emitting surface of the semiconductor (FIG. 3: bottom of opening surrounded by 113-2 covers upper light emitting surface of 110).
Regarding claim 14, Sim discloses an inclination angle of the reflection surface with respect to the upper surface of the light emission layer is equal to the inclination angle of the side surface of the first conductive layer with respect to the upper surface of the light emission layer (FIG. 4: sidewall angle of 110 is equal to that of 113).
Regarding claim 20, Sim discloses a reflection layer that reflects both the excitation light and the long wavelength light is provided inside the micro light emitting element (FIG. 3: 114/116, see paragraph 0034).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) as applied to claim 1 above, and further in view of LI (U.S. Pub. No. 2018/0119939 A1).
Regarding claim 5, Sim discloses an inclination angle of the side surface of the partition wall is less than 90 degrees (FIG.4: 10, see paragraph 0051). However, Shim does not explicitly the range of values for the angle other than being less than 90. LI discloses an array of light emitting elements separated by partition walls having an inclination angle of the side surface of the partition walls of 45 degrees (see paragraph 0025). 
Thus, the prior art teaches a range of inclination angles of between 45 degrees (taught by Li) and 90 degrees (taught by Sim). This range overlaps with Applicant’s claimed range of between 45 degrees and 85 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of this art to set the angle of Sim such that it meets the claim 5 limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1)  as applied to claim 1 above, and further in view of SA et al. (U.S. Pub. No. 2020/0135706 A1).
Regarding claim 6, Sim discloses the micro light emitting elements arranged in array include micro light emitting elements of sub pixels (FIG. 6: A/B/C/D, see paragraph 0061-0064). 
Sim discloses each pixel is associated with a particular wavelength conversion material to achieve a desired color. However, Sim is silent in regard to sub pixels in which a transparent portions are arranged instead of the wavelength conversion units.
SA discloses sub pixels in which transparent portions are arranged instead of the wavelength conversion units (FIG. 7: 250, see paragraph 0050). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of SA to the teachings of Sim such that one of the sub pixels includes a transparent material rather than a wavelength conversion material. The motivation to do so is to allow light of the wavelength produced from the micro light emitting element to pass through and mix with the other light (see paragraph 0050).
Sim, as modified by SA as discussed above, then discloses the transparent portion is surrounded on sides by a partition wall (FIG. 3: one of the subpixels includes the transparent portion surrounded by 113-2), and a side surface of the partition wall facing the transparent portion is a reflection surface inclined so as to open in the light emitting direction (FIG. 3: 113-2, see also paragraph 0066 noting the advantages of the inclined surface such that one of ordinary skill in the art would be led to use this shape even for the transparent portion).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) as applied to claim 3 above, and further in view of Bono et al. (U.S. Pub. No. 2018/0315738 A1).
Regarding claim 7, the combination of Sim and Xia is silent in regard to a film thickness of the transparent insulating film.
Bono disclose a film thickness of between 5 nm and 1 micron (FIG. 1: 130, see paragraph 0087). This overlaps Applicant’s claimed range of 75 nm or more. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of this art to set the thickness of Sim such that it meets the claim 7 limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, the combination of Sim and Xia is silent in regard to a film thickness of the transparent insulating film.
Bono disclose a film thickness of between 5 nm and 1 micron (FIG. 1: 130, see paragraph 0087). This overlaps Applicant’s claimed range of 400 nm or more. It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of this art to set the thickness of Sim such that it meets the claim 8 limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) as applied to claim 1 above, and further in view of Masui et al. (U.S. Pub. No. 2018/0226543 A1).
Regarding claim 9, Sim discloses an inclination angle of a side surface in a periphery of the light emission layer among the side surfaces of the semiconductor is less than 90 degrees with respect to the upper surface of the light emission layer (FIG. 3/4: 110 has inclined sidewalls such that the angle between sidewalls and the upper surface is acute). However, Sim does not disclose specific values for this angle. 
Masui discloses an angle of between 15 degrees and 85 degrees for this angle (FIG. 2, see paragraph 0021). This range overlaps Applicant’s claimed range of less than 60 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of this art to set the angle of the sidewalls of Sim such that it meets the claim 9 limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, Sim discloses an inclination angle of a side surface in a periphery of the light emission layer among the side surfaces of the semiconductor is less than 90 degrees with respect to the upper surface of the light emission layer (FIG. 3/4: 110 has inclined sidewalls such that the angle between sidewalls and the upper surface is acute). However, Sim does not disclose specific values for this angle. 
Masui discloses an angle of between 15 degrees and 85 degrees for this angle (FIG. 2, see paragraph 0021). This range overlaps Applicant’s claimed range of less than 50 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of this art to set the angle of the sidewalls of Sim such that it meets the claim 10 limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Sim discloses an inclination angle of a side surface in a periphery of the first conductive layer among the side surfaces of the semiconductor is less than 90 degrees with respect to the upper surface of the light emission layer (FIG. 3/4: 110 has inclined sidewalls such that the angle between sidewalls and the upper surface is acute). However, Sim does not disclose specific values for this angle. 
Masui discloses an angle of between 15 degrees and 85 degrees for this angle (FIG. 2, see paragraph 0021). This range overlaps Applicant’s claimed range of less than 90 degrees. 
It would have been obvious to one of ordinary skill in the art before the effective filing date from the teachings of this art to set the angle of the sidewalls of Sim such that it meets the claim 9 limitation because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) as applied to claim 1 above, and further in view of Leatherdale et al. (U.S. Pub. No. 2012/ 0119237 A1) and Chu et al. (U.S. Pub. No. 2015/0362165 A1).
Regarding claim 12, the combination is silent in regard to the reflection material is electrically connected to the first conductive layer.
Leatherdale discloses the LEDs include a common upper electrode (FIG. 3: 358, see paragraph 0081). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Leatherdale to the teachings of Sim such that the micro-LEDs have a common second electrode along their upper surface, rather than the flip-chip design of Sim. The motivation to do so is that this simplifies the circuitry design (see Chu paragraph 0059).
When Sim is modified in view of Leatherdale such that the micro-LEDs include a common electrode, the reflection material 113 is electrically connected to the first conductive layer as required by the claim through the common electrode.
Regarding claim 17, the combination is silent in regard to the reflection material forming the reflection surface of the partition wall is a portion of a wiring that electrically connects to the first conductive layer and the driving circuit substrate.
Leatherdale discloses the LEDs include a common upper electrode (FIG. 3: 358, see paragraph 0081). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Leatherdale to the teachings of Sim such that the micro-LEDs have a common second electrode along their upper surface, rather than the flip-chip design of Sim. The motivation to do so is that this simplifies the circuitry design (see Chu paragraph 0059).
When Sim is modified in view of Leatherdale such that the micro-LEDs include a common electrode, the reflection material 113 forming the reflection surface of the partition wall is a portion of a wiring that electrically connects to the first conductive layer and the driving circuit substrate.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1)  as applied to claim 1 above, and further in view of Vardi (U.S. Patent No. 10,244,687 B1).
Regarding claim 19, the combination of Sim and Xia is silent in regard to a reflection layer that transmits the excitation light and reflects the long wavelength light is provided inside the micro light emitting element.
Vardi discloses a reflection layer that transmits the excitation light and reflects the long wavelength light is provided inside the micro light emitting element (FIG. 6: 40, see col. 7, line 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Vardi to the teachings of the combination so as to modify the output of the device by filtering out the passage of certain wavelengths (see col. 7, lines 29-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819